Name: Commission Regulation (EEC) No 3588/85 of 17 December 1985 amending, by reason of the accession of Spain and Portugal, Regulations (EEC) Nos 1726/70 and 2603/71 relating to tobacco
 Type: Regulation
 Subject Matter: marketing;  trade policy;  plant product;  agri-foodstuffs;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31985R3588Commission Regulation (EEC) No 3588/85 of 17 December 1985 amending, by reason of the accession of Spain and Portugal, Regulations (EEC) Nos 1726/70 and 2603/71 relating to tobacco Official Journal L 343 , 20/12/1985 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 20 P. 0003 Spanish special edition: Chapter 03 Volume 39 P. 0168 Swedish special edition: Chapter 3 Volume 20 P. 0003 Portuguese special edition Chapter 03 Volume 39 P. 0168 *****COMMISSION REGULATION (EEC) No 3588/85 of 17 December 1985 amending, by reason of the accession of Spain and Portugal, Regulations (EEC) Nos 1726/70 and 2603/71 relating to tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas Regulations (EEC) Nos 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (1), as last amended by Regulation (EEC) No 887/85 (2), and 2603/71 of 6 December 1971 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies (3), as last amended by Regulation (EEC) No 3212/83 (4), provide that certain specific information should be supplied; whereas, by reason of the accession of Spain and Portugal, additions should be made to the lists of such information; Whereas, pursuant to Article 2 (3) of the Treaty of Accession, the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, HAS ADOPTED THIS REGULATION: Article 1 1. Regulation (EEC) No 1726/70 is hereby amended as follows: - The following is added to Article 4 (1) (a): 'tabaco en hoja recolectado en la Comunidad' 'tabaco em rama colhido na Comunidade' - The following is added to Article 4 (1) (b): 'tabaco en hoja importado de paÃ ­ses terceros' 'tabaco em rama proveniente de paÃ ­ses terceiros' - The following indents are added to the third paragraph of Article 5: '- tabaco importado de paÃ ­ses terceros' '- tabaco importado de paÃ ­ses terceiros' 2. The following indents are added to the second paragraph of Article 3 of Regulation (EEC) No 2603/71: '- tabaco de intervencion' '- tabaco de intervenÃ §ao.' Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 191, 27. 8. 1970, p. 1. (2) OJ No L 96, 3. 4. 1985, p. 12. (3) OJ No L 269, 8. 12. 1971, p. 11. (4) OJ No L 318, 16. 11. 1983, p. 6.